Title: To James Madison from Stephen Girard, 5 August 1803
From: Girard, Stephen
To: Madison, James


Sir
Philadelphia 5th. August 1803
Being informed that the debts due by the French Government to individual Citizens of the United States, are to be liquidated in France, and having long ago deposited in your office the documents &c. relative to my french claim, accompanied with my memorial respecting the same. I take the liberty to request, that you will be so obliging as to let me know, where, and in what manner I am to apply for the adjustment and settlement of said claim. Permit me to avail myself of this opportunity to solicit your kind interference, so no unnecessary delay will deprive me any longer of my property. I am with respect
S. G.
 

   
   Letterbook copy (PPGi: Girard Papers).



   
   For Girard’s claims, see his letter to JM, 11 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:22).


